 

Exhibit 10.1

 

JOINT VENTURE CONTRACT

 

- BY AND BETWEEN -

 

HUBEI HENGLONG AUTOMOTIVE

SYSTEM GROUP CO., LTD.

 

- AND -

 

KYB (CHINA)

INVESTMENT CO., LTD.

 

- FOR -

 

HUBEI HENGLONG KYB

AUTOMOBILE ELECTIC STEERING SYSTEM CO., LTD.

 

 

   

 



 

 

Table of Contents

 

CHAPTER 1   PREFACE 1 CHAPTER 2   DEFINITIONS 2 Article 1   Definitions 2
CHAPTER 3   GENERAL INFORMATION OF THE COMPANY 3 Article 2   Company Name and
Legal Address 3 Article 3   Organization of the Company 4 Article 4  
Subsidiaries and Affiliates 4 CHAPTER 4   PURPOSE, SCALE OF THE COMPANY AND
BUSINESS SCOPE 4 Article 5   Purpose and Scale of the Company 4 Article 6  
Business Scope 4 CHAPTER 5   OBLIGATIONS OF BOTH PARTIES 5 Article 7  
Obligations of Both Parties 5 Article 8   Preparation Period 7 CHAPTER 6  
REGISTERED CAPITAL 8 Article 9   Total Investment and Registered Capital 8
Article 10   Capital Contribution, Method and Term 8 Article 11   Capital
Verification 9 Article 12   Shareholding Ratio 9 Article 13   Capital
Contribution Certificate and Rights 9 Article 14   Equity Transfer 10 Article
15   Capital Increase and Capital Reduction of Registered Capital 11 Article
16   Corporate Loans and Other Funds 11 CHAPTER 7   BOARD OF DIRECTORS 11
Article 17   Establishment of the Board of Directors 11 Article 18   Composition
of the Board 11 Article 19   Term of Directors 12 Article 20   Chairman 12
Article 21   Board Meeting 12 Article 22   Terms of Reference of the Board of
Directors 13 CHAPTER 8   SUPERVISORS 16 Article 23   Appointment of Supervisors
16 Article 24   Powers of Supervisors 16 CHAPTER 9   OPERATIONS AND MANAGEMENT
ORGANIZATION 17 Article 25   Nomination, appointment and term of office of
managers 17 Article 26   Management Committee 17 Article 27   Responsibility and
Organization of Management 17 Article 28   Replacement of Management 17 CHAPTER
10   R&D AND TECHNICAL SUPPORT 18 Article 29   R&D Department 18 Article 30  
R&D Products 18

 



   

 

 

Article 31   Technology Licensing, Support 19 Article 32   Prohibition of the
Right to Use Technology 19 CHAPTER 11   PROCUREMENT SYSTEM 20 Article 33  
Procurement 20 CHAPTER 12   MARKETS AND SALES 21 Article 34   Product Sales 21
CHAPTER 13   LEASE OF PLANT AND OFFICE 21 Article 35   At Company Site and
Factory Building 21 CHAPTER 14   PERSONNEL AND LABOR MANAGEMENT 21 Article 36  
Labor Contract 21 Article 37   Dispatched Persons 22 Article 38   Placement of
Original Employees of Party A 22 Article 39   Salaries and benefits 23 Article
40   Recruitment and Training 23 CHAPTER 15   LABOR UNION 23 Article 41  
Establishment of Labor Union 23 Article 42   Rights of the Labor Union 23
CHAPTER 16   PRODUCT QUALITY ASSURANCE 24 Article 43   Design of Products 24
Article 44   After-sale Quality 24 CHAPTER 17   RELATED PARTY TRANSACTIONS 24
Article 45   Compliance of Related Party Transactions 24 CHAPTER 18   SERVICE
AND SUPPORT 24 Article 46   Service Description 24 Article 47   Service Contract
25 CHAPTER 19   ASSET PURCHASE 25 Article 48   Current Assets Purchase 25
Article 49   Transfer of Duty-Free Equipment and New Equipment 25 Article 50  
Credit and Debt 25 CHAPTER 20   EXCLUSIVENESS 25 Article 51   Undertakings of
Party A 25 Article 52   Undertaking of Party B 27 CHAPTER 21   TAX, FINANCE,
ACCOUNTING AND FINANCIAL AUDITING 27 Article 53   Tax 27 Article 54   Financial
System 28 Article 55   Financial Auditing 28 Article 56   Principles and
Procedures of Profit Distribution 29 Article 57   Distribution Plan of Profit 29

 

 

 

 

CONTRACT FOR JOINT VENTURE COMPANY

HUBEI HENGLONG KYB AUTOMOBILE ELECTRIC

STEERING SYSTEM CO., LTD.

 

THIS JOINT VENTURE CONTRACT (the “Contract”) is made on April 27, 2018 by and
between the following parties in Jingzhou City, Hubei Province, the PRC:

 

PARTY A: Hubei Henglong Automotive Systems Group Co., Ltd. (“Party A”), a
limited liability company established and existing under the laws of the
People's Republic of China, which is committed to the design, production and
sale of automotive parts, including hydraulic power steering systems, steering
column and electric steering systems. Its registered address is Henglong Road,
Economic and Technological Development Zone, Jingzhou City, Hubei Province, the
PRC (Zip Code: 434000).

 

The legal representative of Party A is:

 

Name: Chen Hanlin
Position: Chairman
Nationality: Chinese

 

PARTY B: KYB (China) Investment Co., Ltd. (“Party B”), an investment company
limited by the laws of the People’s Republic of China, which is a wholly-owned
company of Japan KYB Co., Ltd. and is responsible for investment or overall
management in China in accordance with KYB’s directions. Its legal person’s
address is at No. 121, Wei San Road, Ding Mao Development Zone, Zhenjiang New
District, Jiangsu Province, the PRC.

 

The legal representative of Party B is:

 

Name: Guo Maoying
Position: Chairman
Nationality: Chinese

 

CHAPTER 1 PREFACE

 

As both parties agreed to jointly establish the Company in Jingzhou City of
Hubei Province of China, to engage in the research, development, manufacture,
and sales of automotive electric steering systems and other automotive products
agreed in writing by both parties, Party A and Party B hereby, based on the
principles of equality and mutual benefit and through friendly consultations,
enter into this Contract in accordance with the “Company Law of the People's
Republic of China”, the “Law of the People's Republic of China on Sino-Foreign
Equity Joint Ventures” and other relevant laws, regulations and policies of the
People's Republic of China.

 



 1 

 

 

CHAPTER 2 DEFINITIONS

 

Article 1 Definitions

 

Unless otherwise defined in the terms or context of this Contract, the following
terms used herein shall be defined as follows:

 

1.1“Company” means “Hubei Henglong KYB Automobile Electric Steering System Co.,
Ltd.” to be established in accordance with the terms and conditions of this
Contract. The name of the Company is subject to the name approved by the
government administration for industry and commerce;

 

1.2“Contract” means this joint venture contract;

 

1.3“Approval Authority” means the relevant government authority that has the
authority to approve or file the establishment of a company (as defined in
Article 2.1.1) under Chinese law;

 

1.4“Articles of Association” means the Company’s articles of association
formulated and signed by both parties after mutual negotiations;

 

1.5“Auditor” means an accounting firm registered in China as the Company’s
external auditor employed by the Company or jointly employed by both parties;

 

1.6“Board” means the board of directors of the Company;

 

1.7“Supervisors” means the supervisors of the Company;

 

1.8“Management Committee” means the Company's management committee;

 

1.9“Business License” refers to a business license issued by the government
administration for industry and commerce that has jurisdiction over the Company;

 

1.10“Employees” means all persons who will sign labor contracts or establish
labor relations with the Company in accordance with the relevant labor laws and
regulations of China;

 

1.11“Products” means the column-type electric power steering system (“C-EPS”),
the gear-type electric power steering system (“P-EPS”), the rack-type electric
power steering system (“R-EPS”) and other automotive electric power steering
system (“EPS”) products;

 

1.12“Date of Establishment” means the date of issuance of the Company’s business
license;

 

1.13“Parties” means Party A and Party B;

 

1.14“Party” means Party A or Party B;

 

1.15“Person” means any individual, partnership, entity, corporation, company,
association, trust, unincorporated person or other entity or institution;

 

1.16“Dispatched Person” means any senior management personnel and technical
support personnel that are dispatched to the Company by both parties or by their
Affiliates;

 



 2 

 

 

1.17“Affiliate” means for any Person, more than half of the voting rights of its
decision-making body are directly or indirectly owned by another Person, or the
Person owns more than half of the voting rights of another Person’s
decision-making body, or more than half of the voting power of the Person and
another Person is directly or indirectly owned by the same entity;

 

1.18“Retained Profit Rate” means the ratio of (net income minus all dividends
payable) to (net income);

 

1.19“Dividend Payout Ratio” refers to the proportion of the Company's
distributable profits after making up for the losses and after deduction of the
statutory fund, which can be distributed to both Parties;

 

1.20“Jingzhou Henglong” refers to Jingzhou Henglong Auto Parts Manufacturing
Co., Ltd., a wholly-owned subsidiary of Party A;

 

1.21“KYB” refers to KYB Corporation of Japan, the 100% parent company of Party
B;

 

1.22“EPS Factory” means the building otherwise specified in the “House Tenancy
Agreement” in Annex III;

 

1.23“EPS Business” means the manufacturing and sales of the Products and other
business related to the Products; and

 

1.24“In-kind Investment Equipment” refers to the equipment involved in the EPS
Business invested by Party A as a physical contribution under this Contract. The
specific information of which is clearly stipulated in the “Capital Contribution
Agreement” of Annex I.

 

CHAPTER 3 GENERAL INFORMATION OF THE COMPANY

 

Article 2 Company Name and Legal Address

 

2.1Name of the Company

 

Chinese Name: 湖北恒隆凯迩必汽车电动转向系统有限公司 (The formal name of the Company should be
approved by the government administration for industry and commerce.)

 

English Name: Hubei Henglong & KYB Automobile Electric Steering System Co., Ltd.

 

2.2The legal address of the Company

 

No.1, Hang Lung Road, Economic and Technological Development Zone, Jingzhou
City, Hubei Province, China

 



 3 

 

 

Article 3 Organization of the Company

 

3.1The Company is a limited liability company with independent legal
personality.

 

3.2Unless otherwise agreed in writing in addition to this Contract, each Party
to the joint venture company is liable to the Company within the limit of the
amount of capital contribution and the method of contribution. The Company
assumes its liabilities for all its assets. The profits, risks and losses of the
joint venture company shall be shared by the Parties in proportion to their
contributions to the registered capital.

 

Article 4 Subsidiaries and Affiliates

 

The Company, after completing the relevant government formalities required by
law, may establish branches and/or subsidiaries in China.

 

CHAPTER 4 PURPOSE, SCALE OF THE COMPANY AND BUSINESS SCOPE

 

Article 5 Purpose and Scale of the Company

 

In accordance with the principles of mutual trust, equality and mutual benefit,
each Party should promote the Company to:

 

(1)introduce efficient, advanced and appropriate technologies for the production
and development of Products;

 

(2)adopt advanced scientific management systems and sales and marketing;

 

(3)produce Products that are competitive in terms of performance, quality and
price; and

 

(4)strive to bring maximum economic benefits to the Company.

 

The Company plans to invest RMB 960 million, and strives to achieve an annual
production capacity of 5 million units of Products after its establishment to
occupy a considerable market position in China and the global EPS industry.

 

The Company will establish a R&D department and independently research and
develop new products and technologies based on market demand. Each Party and its
Affiliates will provide full support for the Company's R&D department. At the
same time, both Parties will procure their Affiliates to provide technical
support for the Company’s Products and processes.

 

Article 6 Business Scope

 

The business scope of the Company is: “The design, production, and sales of
automotive electric steering systems (operating with a valid license if
necessary). The export business of the Products of the Company and the import of
mechanical equipment, spare parts and raw and auxiliary materials required by
the Company.”

 

 4 

 



 

CHAPTER 5 OBLIGATIONS OF BOTH PARTIES

 

Article 7 Obligations of Both Parties

 

7.1Obligations of Party A

 

(1)Party A is obliged to pay the Company’s subscribed contribution in accordance
with the provisions of this Contract.

 

(2)When the Company obtains the approval of merger filing of the business
operators under the competition laws of each country related to the
establishment of the Company, Party A shall cooperate with Party B to submit the
application for the establishment and registration of the Company, and other
related matters to the government agency where the Company is registered.

 

(3)Party A shall assist the Company in obtaining the government authorizations,
permits and registrations required for production.

 

(4)Party A shall assist the Company in hiring qualified employees.

 

(5)Upon the request of the Company, Party A shall, on its own or by procuring
its Affiliates, provide the Company with the support and technology needed to
produce, manage, distribute and sell the Products in accordance with the terms
and conditions agreed with the Company.

 

(6)Party A shall assist the Company in purchasing the necessary raw materials
and/or semi-finished parts with the best possible quality and the most favorable
terms and conditions, and in obtaining water, electricity and transportation
supply and other utility services.

 

(7)Party A shall procure the Company to abide by the law.

 

(8)Party A shall on its own or procure its Affiliates to provide the Company
with the right to use its technology in accordance with Annex II (1) Technology
Licensing and Support Agreement, and provide the Company with the technical
assistance and training related to production and equipment operation as
required by the Company.

 

(9)Party A shall procure Jingzhou Henglong to transfer all of its own EPS
Business in the Chinese market to the Company, including the potential business
that is being negotiated with the customers. Party A shall ensure that it will
or assist its Affiliates to provide necessary assistance and support for the
Company’s operations.

 

(10)Party A shall assist the Company to obtain taxation and other preferential
treatment applicable to the Company as a foreign-invested enterprise in
accordance with Chinese law, including but not limited to tax exemption for
import duties on self-use equipment.

 

(11)Party A shall take necessary actions for the Company to take over the
contracts related to the EPS Business between Party A (or its Affiliates) and
their customers, suppliers and other counterparties, and shall do its utmost to
achieve the takeover (including but not limited to obtaining agreements on the
transfer of contractual relationships, or the parties to such transactions have
entered into new contracts with the Company). If the Company fails to take over
the contract between Jingzhou Henglong and its customers, and the Company has to
sell the Product to Jingzhou Henglong who will then resell it to such customers,
the resale price should be the purchase price from the Company plus the actual
cost of resale of Jingzhou Henglong.

 



 5 

 

 

(12)Party A shall procure Jingzhou Henglong and the Company to separately enter
into the “House Tenancy Agreement” in Annex III to lease the production plant to
the Company. If it is necessary for the Company, Party A shall do its utmost to
ensure availability of spare land for construction of other plants, and lease
the plants to the Company with reasonable conditions after completion of
construction of such plants.

 

(13)Party A shall separately enter into the “Equipment Sales Contract” of Annex
IV with the Company and, after completing necessary procedures, transfer the
tax-exempt equipment and new equipment required to the Company.

 

(14)Party A shall assist the Company in the import customs clearance and
domestic transportation of imported equipment.

 

(15)Party A shall assist in handling visas, employment permits and other
formalities for foreigners working in the Company.

 

(16)Party A shall assist the Company in liaising with the relevant domestic
banks on the Company's loans.

 

(17)Party A shall, on its own, or procure its Affiliates to assist the Company
in the training and study plan for technicians, operators and managers.

 

(18)Party A shall, on its own, or cause its Affiliates to carry out other
matters that it has reached an agreement with the Company.

 

7.2Obligations of Party B

 

(1)Party B is obliged to pay the Company’s subscribed contribution in accordance
with the provisions of this Contract.

 

(2)When the Company obtains the approval of merger filing of the business
operators under the competition law of each country related to the establishment
of the Company, Party B shall assist in the application for the establishment
and registration of the Company, and other matters submitted to the government
agency where the Company is registered.

 

(3)Party B shall assist the Company to obtain government authorizations, permits
and registrations required for production.

 

(4)Upon request of the Company, Party B shall, on its own or by procuring its
Affiliates, provide the Company with the support and technology required for
management, sales, research and development and manufacturing in accordance with
the terms and conditions agreed with the Company.

 

(5)When Party B (or its Affiliates) and the Company manufacture and sell a
Product corresponding to a model manufactured by the same Japanese manufacturer,
and if the Company needs to purchase raw materials and/or semi-finished products
overseas, Party B shall, on its own or by procuring its Affiliates, assist the
Company in purchasing the necessary raw materials and/or semi-finished products
overseas with the best possible quality and the most favorable terms and
conditions.

 



 6 

 

 

(6)Party B shall procure the Company to abide by the law.

 

(7)Party B shall, on its own or procure its Affiliates to provide the Company
with the right to use its technology in accordance with Annex II (2) Technology
Licensing and Support Agreement, and provide the Company with the technical
assistance and training related to production and equipment operation as
required by the Company.

 

(8)Party B shall procure KYB to transfer all its own EPS Business in the Chinese
market to the Company, including the potential businesses that are being
negotiated with the customers. Party B and/or its Affiliates shall ensure the
necessary assistance and support for the operation of the Company.

 

(9)Party B shall take necessary actions for the Company to take over the
contract related to the EPS Business in the Chinese market between KYB (or its
Affiliates) and their customers, suppliers and other counterparties, and shall
do its utmost to achieve the takeover (including but not limited to obtaining
agreements on the transfer of contractual relationships or the parties to such
transactions have entered into new contracts with the Company).

 

(10)Party B shall, on its own, or procure its Affiliates to assist the Company
in the training and study plan for technicians, operators and managers.

 

(11)Party B shall, on its own, or cause its Affiliates to carry out other
matters that it has reached an agreement with the Company.

 

Article 8 Preparation Period

 

8.1The period of sixty (60) days from the date of the Company’s establishment is
the preparation period of the Company (the “Preparation Period”), during which
Party A and its Affiliates will transfer their EPS Business to the Company, and
at the same time, Party B will procure KYB to transfer all its EPS Business with
potential customers in China to the Company. During the Preparation Period, the
selected employees from Party A and its Affiliates will be employed by the
Company, and the physical contribution under this Contract will be handed over
to the Company, and the consent of the counterparties of the relevant
transaction required to transfer the EPS Business to the Company will be
obtained (including but not limited to customers, suppliers, financial
institutions, etc.).

 

8.2The first day of the following month of the month of the capital contribution
date specified in Article 10.3 (the “Completion Date”) shall be deemed as the
point of time when the EPS Business is transferred from Party A and its
Affiliates, and from Party B and its Affiliates, to the Company. From the
establishment date of the Company to the Completion Date, the manufacture and
sales of the Products continue to be the responsibility of Party A and/or its
Affiliates. During this period, the related costs and revenues of Products
manufacturing and sales are attributed to Party A and/or its Affiliates. The
related responsibilities of the Products manufactured during this period shall
be borne by Party A and/or its Affiliates that produce the Products.

 

 7 

 

 

CHAPTER 6 REGISTERED CAPITAL

 

Article 9 Total Investment and Registered Capital

 

9.1The total investment is RMB 960 million (¥960,000,000.00).

 

9.2The registered capital is RMB 320 million (¥320,000,000.00).

 

Article 10 Capital Contribution, Method and Term

 

10.1Capital Contribution and Method

 

(1)The subscribed capital contribution of Party A is RMB 213.12 million
(¥213,120,000.00), which is funded by in-kind and cash.

 

(2)The subscribed capital contribution of Party B is RMB 106.88 million
(¥106,880,000.00), which is funded by cash.

 

10.2Adjustment of Party A's In-kind Contribution

 

(1)Subject to Article 10.1 and Article 8.1(1) of Annex I “Capital Contribution
Agreement”, Party A shall subscribe for a contribution of RMB 213.12 million
(¥213,120,000.00) in physical contribution and cash. The object of physical
contribution is the production equipment related to the EPS Business described
in Annex I of the “Capital Contribution Agreement”, and the estimated amount of
Party A’s contribution in kind was the book value of [RMB 41,786,184.47] on the
base day of December 31, 2017.

 

(2)Within ninety (90) days from the establishment date of the Company and prior
to the payment of capital contributions by both Parties, the object of
contribution in kind shall be evaluated by a qualified asset appraisal
institution recognized by both Parties, and the evaluation price recorded in the
assessment report issued by the asset appraisal institution shall be described
as the amount of capital contributed in kind by Party A. Both Parties agree to
adjust the amount of capital contribution in kind of Party A according to the
difference between the assessed price and the estimated price of capital
contribution in kind provided in Article10.2 (1).

 

(3)The difference between the amount invested by Party A in kind and the amount
of the subscribed contribution of Party A shall be paid by Party A in cash.

 



 8 

 

 

10.3Term and Responsibility of Capital Contribution

 

(1)Both Party A and Party B shall pay the capital contribution they subscribed
to the Company subject to this Contract and the Annex I Capital Contribution
Agreement within ninety (90) days from the Date of Establishment of the Company.
The cash contributions of Party A and Party B shall be remitted to the Company’s
bank account, and Party A shall transfer ownership of the relevant production
equipment as part of Party A’s in-kind contribution to the Company, all as
specifically agreed upon by both Parties in Annex I “Capital Contribution
Agreement”.

 

(2)If either Party is unable to pay its contribution to the Company on the
expiry date, the defaulting Party shall pay the Company, from the due date to
the actual payment date, interest on the unpaid portion of the capital
contribution, and the interest shall be 115% of the RMB lending interest rate
announced by the People’s Bank of China on the payment date, and the Party will
continue to pay its contribution which is due. If one Party fails to pay its
contribution which is due within thirty (30) days after the capital contribution
expiration date, the other Party has the right to choose to terminate this
Contract unilaterally or to pay the unpaid part of the contribution, and the
non-defaulting Party has the right to require the defaulting Party to pay
damages in accordance with the applicable Chinese laws and this Contract. If one
Party decides to pay the unpaid contribution of the other Party, the proportion
of the rights of the two Parties in the Company will be adjusted accordingly
after approval and/or filing by the examination and approval authority.

 

Article 11 Capital Verification

 

After both Parties have paid their contributions to the Company under Article
10, the certified public accountants firm registered in China shall verify
capital contributions from both Parties and issue a capital verification report.

 

Article 12 Shareholding Ratio

 

After both Parties have paid their contributions to the Company under Article
10, the share of Party A in the Company shall be 66.6%, and the share of Party B
in the Company shall be 33.4%.

 

Article 13 Capital Contribution Certificate and Rights

 

13.1After both Parties have paid their contributions to the Company under
Article 10, the Company shall provide a capital contribution certificate
separately to each Party subject to Chinese law within thirty (30) days from the
date of the capital contribution.

 

13.2Both Parties shall have the right to exercise their rights as investors,
including but not limited to the right to demand payment of dividends; the right
of first refusal to the equity to be sold by the other Party in accordance with
the procedures set forth in Article 14; the right to participate in capital
increase; and the right to allocate the remaining assets based on its actual
capital contribution to the registered capital of the Company when the Company
is liquidated.

 



 9 

 

 

Article 14 Equity Transfer

 

14.1One Party may transfer all or part of its equity in the Company to its own
affiliate, and the other Party shall unconditionally agree to waive the right of
first refusal under Article 14.3 for such sale. When transferring equity to an
affiliate, the transferring Party must notify the Board of directors and the
other Party in writing of the transfer, specifying the name and legal address of
the affiliate, and the legal representative’s name, position, nationality, and
address. The Party should also obtain a resolution from the Board of directors
approving the transfer.

 

14.2Any transfer to an Affiliate shall comply with the following provisions:

 

(1)the transferee should have sufficient capacity to perform the obligations of
the transferor to the Company; and

 

(2)the performance of the Company's business and/or contracts must not be
materially and adversely affected by such transfer.

 

14.3During the term of this Contract, without the approval of a resolution
passed by two-thirds (2/3) or more directors (or their authorized persons) of
the Board of directors under Article 22.2, or without the approval or filing by
the approving authority (if necessary), neither Party (including any permitted
transferee under this Contract) may sell, transfer, offer, pledge, grant or
dispose of all or part of its equity in the Company. Each Party shall ensure
that any equity in the Company is not subject to any court decisions or awards,
or rulings of an arbitration tribunal, or restrictions on the sale of debts by a
third party.

 

If a Party intends to transfer any equity in the Company to a third party, it
shall be agreed by the other Party, and the other Party shall have the priority
to purchase the proposed transfer of equity with a price conditions and other
terms and conditions no less favorable than that offered to the third party.

 

14.4Any Party intending to transfer its equity in the Company shall notify the
other Party in writing in advance. The notice must identify the third party that
intends to purchase the equity and state the proposed purchase price conditions
and all other substantive terms and conditions for the transfer.

 

The Party enjoying the right of first refusal under Article 14.3 above shall,
within thirty (30) days after receipt of the notification from the transferor,
decide whether or not to exercise the right of first refusal under Article 14.3
above and notify the transferor in writing. If the Party fails to notify the
transferor of its decision in writing within the aforementioned time limit, it
shall be deemed to have agreed to the proposed transfer, and the transferor may
sell and transfer the equity to the proposed transferee under the terms and
conditions set forth in the notice given to the other Party. The other Party may
request the transferor to provide a copy of the equity transfer agreement signed
with the transferee as well as proof that the relevant consideration has been
paid. And the Party, which has consented or deemed to have consented to the
transfer, has the obligation to have its appointed directors approve the Board
resolution related to the transfer. If one Party does not exercise priority and
does not agree to transfer the equity to a third party, the Company will enter
the liquidation process.

 



 10 

 

 

14.5If one Party sells or transfers any equity in the Company to a third party
other than the other Party under Article 14.4 above, the Party shall cause the
third party to sign a written undertaking in advance and commit the third party
to comply with the terms and conditions of this Contract and the Articles of
Association. This Contract and the Articles of Association shall be amended
accordingly to reflect the transfer.

 

14.6If, after the establishment of the Company, Party B proposes to increase the
share ratio, Party A agrees that Party B will increase the share ratio at a
reasonable price up to 49% of the Company’s shareholding. The equity transfer
price shall be determined through separate negotiation between Party A and Party
B.

 

14.7Even if either Party transfers its entire equity in the Company in
accordance with the terms and conditions of Article 14 of this Contract and
ceases to be a Company contributor, such Party shall continue to be responsible
to maintain confidentiality in accordance with the provisions of this Contract
within five (5) years after such Party ceases to be a Company contributor.

 

14.8Notwithstanding any other provision in this Contract, any Party transferring
any of its equity interests in the Company must obtain the approval or filing of
the required approval authority and other relevant authorities as required by
Chinese law. In addition, the equity transfer and the aforesaid right of first
refusal shall comply with the applicable Chinese laws.

 

14.9Any transfer must meet the following conditions or it shall be invalid: (1)
the transfer shall be approved in writing by the other Party and approved by the
Board of directors as specified in Article 22.2; (2) the transferee agrees in
writing to accept all rights and obligations under the terms of this Contract
and the Articles of Association; and (3) the transfer should be filed with the
industrial and commercial registration authorities in accordance with the law.

 

Article 15 Capital Increase and Capital Reduction of Registered Capital

 

15.1Any increase or decrease in the registered capital of the Company shall be
approved by the Board of directors under Article 22.1 of this Contract.

 

15.2If the Company increases its registered capital, both Parties may subscribe
for capital increase in proportion to their actual capital contribution. If one
Party does not subscribe for its share of capital increase and has expressly
agreed in writing to waive to subscribe for its share of capital increase, the
other Party may subscribe for the unsubscribed part; and if the Party that has
not subscribed for its share of capital increase, within thirty (30) days after
the subscription period stated by the resolution of the Board of directors,
fails to agree in writing to forgo its share of capital increase, it is deemed
to have given up its share of capital increase, and the other Party can
subscribe for the unsubscribed share.

 

15.3The increase in the registered capital of the Company and the change in the
proportion of its capital contribution (including but not limited to a change of
the investor) shall be submitted to the original examination and approval
authority for approval or filing and shall be subject to change registration of
changes with the relevant industrial and commercial registration authority.

 

15.4If both Parties decide to reduce the registered capital due to changes in
production scale and total investment, the capital reduction shall be subject to
the unanimous resolution of the Company's Board of directors, approved or filed
by the examination and approval authority, and shall be registered with the
relevant industrial and commercial registration authority for changes.

 

Article 16 Corporate Loans and Other Funds

 

The Company raises loans from domestic and foreign banks or other financial or
non-financial institutions according to its business requirements. In order to
obtain such loans, the Company may use its assets as collateral or pledges upon
the approval of the Board of directors. If a company loan requires a sponsor's
guarantee, with the written consent of each Party, the required one or two
Parties may provide a guarantee for the Company only when the company borrows
from a bank designated by the required one or two Parties. However, providing
guarantees for the Company is not an obligation of both Parties.

 

With the written consent of both Parties, both Parties may provide funds to the
Company in other ways consistent with applicable Chinese laws, including but not
limited to increasing the Company’s registered capital.

 

CHAPTER 7 BOARD OF DIRECTORS

 

Article 17 Establishment of the Board of Directors

 

The Company shall set up a Board of directors. The Board of directors is the
Company’s highest authority. The date of establishment of the Company is the
same date as the establishment of the Board of directors.

 

Article 18 Composition of the Board

 

18.1The Board of directors shall consist of five (5) directors, including one
(1) chairman and one (1) vice chairman.

 

18.2Of the five (5) directors, three (3) will be appointed by Party A with one
(1) as the Chairman, and two (2) appointed by Party B with one (1) as the vice
chairman.

 

18.3If any Party’s shareholding in the Company is adjusted, according to the
terms and conditions of this Contract, the number of directors appointed by such
Party shall be adjusted accordingly. Both Parties will negotiate and determine
the adjustment, provided that Party B has at least the right to appoint one (1)
director (the exception is when the equity proportion of Party B becomes zero,
or when Party B withdraws from the Company in other forms).

 

18.4When one Party proposes to replace its appointed director(s), the other
Party shall not raise any objection, and shall cooperate with the Party to
approve the Board of directors’ resolution to complete the replacement of the
director(s).

 



 11 

 

 

Article 19 Term of Directors

 

Each director’s term of office is three (3) years. When the term of office of a
director expires, he or she may be re-elected if the appointing Party agrees to
a re-election. A Party may, at any time, replace any director(s) it appointed,
by sending a written notice to the Company and sending a copy of the notice to
the other Party. If retirement, change, resignation, illness, incapacity or
death results in a vacancy of the Board of directors, the original appointing
Party of the director may appoint his/her successor to complete the term of the
director.

 

Article 20 Chairman

 

20.1The Chairman’s Authority

 

(1)Acting as legal representative of the Company;

 

(2)Convening and presiding over Board meetings;

 

(3)Checking the implementation of the resolutions of the Board of directors and
receiving the general manager’s report on production and operation, putting
forward questions and requesting the general manager and related personnel to
make explanations, and providing guiding opinions on the resolutions of the
Board of directors and production and operation of the Company.

 

(4)Based on operational needs, signing or authorizing the general manager to
sign the documents required by the Chinese law to be signed by the legal
representative; and

 

(5)Having other rights delegated by the resolutions of the Board of directors,
this Contract or the Articles of Association.

 

20.2If the Chairman cannot perform his duties for any reason, the Chairman of
the Board may authorize the vice chairman or another director to perform his
duties on his behalf.

 

20.3If a matter is required to be approved by the Board of directors under this
Contract or the Articles of Association, the Chairman of the Board shall not be
entitled to take any action or sign any document on behalf of the Company,
unless it has been formally approved by the Board of directors.

 

Article 21 Board Meeting

 

21.1Board meetings shall be held at least once a year (1) and shall be convened
and presided by the Chairman. Upon the request of two (2) or more directors, the
Chairman shall convene a special meeting of the Board to review the proposed
matters.

 

21.2The Chairman shall notify each director of the agenda, time and place of the
Board meeting in writing 15 days in advance. At the meeting of the Board, only
matters notified to the directors in advance as described above can be resolved,
unless all directors present at the meeting unanimously agree to consider other
matters.

 



 12 

 

 

21.3The quorum of Board meetings (including special meetings) is four (4) or
more directors of the Company and at least one of the four (4) or more directors
present is appointed by Party B. Any director who fails to attend the Board
meeting in person can be represented by an authorized agent to attend the
meeting and/or vote on his/her behalf after signing an appropriate power of
attorney. Supervisors shall attend the Board meeting as non-voting delegates. If
the members of the Management Committee are not directors, they may attend Board
meetings as invited by the Board of directors, but they have no voting rights.

 

21.4If a member of the Management Committee also serves as a director, when the
Board of directors considers resolutions relating to such personnel, he or she
should recuse himself or herself and the voting rights of such personnel shall
be exercised on his/her behalf by other directors appointed by their appointing
Party.

 

21.5Any meeting of the Board of directors, whether regular or special meetings,
as long as all participating directors can communicate with each other, may be
conducted by conference call or other similar communications equipment, and all
such directors shall be deemed to have attended the meeting in person.

 

21.6The Board shall record the minutes of the Board meetings in the Chinese and
Japanese versions, stating the decisions made at the meetings. These minutes
shall be signed by all the participating directors. The minutes of the Board
meeting and the resolutions passed shall be kept at the Company’s legal address.
A complete copy of the minutes and/or resolutions should be promptly sent to
both Parties and all directors.

 

21.7Upon the unanimous request of all directors of the Company, the resolutions
of the Board of directors may be passed by fax, letter or other written form.
The resolution may be signed by the directors in duplicate and shall have the
same effect as the resolution passed at a legally convened Board meeting.

 

Article 22 Terms of Reference of the Board of Directors

 

The Board of directors has the power to determine all major matters of the
Company as stipulated in the Articles of Association.

 

22.1The following matters shall be decided by unanimous approval of all the
members attending a Board meeting:

 

(1)To amend the Articles of Association of the Company;

 

(2)To pass a resolution on the Company’s increase or decrease of registered
capital;

 

(3)To pass resolutions on matters such as merger, division, dissolution,
liquidation, extension of business term, or change of company form;

 

(4)To make any mortgage, pledge, or provide other guarantee or security for any
debts of the Company’s capital contributor or actual controller with any of the
Company’s assets;

 



 13 

 

 

(5)To determine the Company’s operating principles and approve the Company’s
business plan (including but not limited to investment plans, Product research
and development plans, and long-term Product development plans);

 

(6)To approve the Company’s annual financial budget plan and annual final
settlement plan;

 

(7)To decide and change “the Company’s decision-making authority”;

 

(8)To determine the transfer of all or a major part of the Company’s business,
and determine any capital cooperation, change and dissolution of the Company
with other companies or economic organizations; and

 

(9)To determine matters that are similar to the matters specified in the
preceding articles.

 

22.2The following matters shall be resolved by approval of two-thirds (2/3) or
more of the directors (or authorized personnel) present at a Board meeting
(including at least one (1) director appointed by Party B):

 

(1)To issue corporate bonds;

 

(2)To decide on the second and later stages of the recruitment process for any
Dispatched Person, appoint and dismiss the Company’s personnel, and decide on
the management authority and salary of any Dispatched Person;

 

(3)To dispose of all or part of the equity of any Party in the Company by sale,
transfer, provision as security, pledge, gift or other means;

 

(4)To perform any mortgage, pledge, or other guarantee with the Company’s assets
for the debt of any Person other than the Company’s contributor or actual
controller;

 

(5)To establish a subsidiary, branch or other business premises or invest in any
other Person, or acquire any equity in any other Person;

 

(6)To consider and approve the Company’s financial statements with reservations
in its annual financial audit report;

 

(7)To consider and approve the disposal of Company assets with a book value
exceeding RMB one million;

 

(8)To make a decision on the distribution of profits and make up for losses;

 

(9)To consider and approve the Company’s compensation system and employment
plan, and decide to change the employee manual and other important labor
conditions of the employees;

 

(10)To consider and approve any loan arrangement or any loan with any Party;

 

(11)To consider and approve the signing of major contracts, and guarantees,
commission, authorization or commitment related to major contracts;

 

(12)To review the compliance of the Company’s related transactions with the
following Parties at least once a year;

 

i.any Party;

ii.any Party’s Affiliate; or

iii.an Affiliate invested by a director, a senior manager or their relative of a
Party, or an Affiliate in which the aforementioned person serves as a director,
a senior manager, etc.

 

 14 

 



 

(13)To approve clearing plans and liquidation reports prepared by a liquidation
group;

 

(14)To formulate and determine the Company’s basic management system and
business management policy;

 

(15)To adopt and change important internal rules;

 

(16)To approve the withdrawal and amount of any Company’s discretionary reserve
fund;

 

(17)To determine the establishment of the Company’s internal management
organization;

 

(18)To approve the Company to open or close its bank account, and change the
signature specimen of the Company’s signature in the bank; and

 

(19)Other major issues.

 

22.3The Chairman and the vice chairman have the same voting rights as other
directors.

 

22.4The remuneration of the Company’s directors and their agents (if any) shall
be borne by their appointing Party. The expenses incurred by the directors or
their agents for participating in the Board meetings shall be reported in
accordance with the Company’s financial accounting system.

 

22.5The Company’s directors are not personally liable for their normal duties
during their tenure of office. The Company shall, in accordance with the
applicable laws, maximally protect them from any claims or charges against them
for performing their duties as directors, except as a result of deliberate or
gross negligent acts or omissions by any director.

 

22.6All directors shall perform their duties in accordance with the relevant
provisions of this Contract and the Articles of Association.

 

22.7Each director shall faithfully perform his duties in accordance with the
provisions of this Contract and the Articles of Association and shall avoid
situations that conflict with the interests of the Company, including but not
limited to:

 

(1)Business transactions between the Company and such director, or between the
Company and a Person, in which the director has a direct or indirect interest
(except for the Parties and their respective Affiliates) unless otherwise
approved by the Board of directors;

 

(2)Providing direct or indirect benefits to a competitor of the Company (both
Parties and their respective Affiliates are not regarded as a competitor of the
Company in this Contract); and

 

(3)A situation where interest is gained from any Person other than the Company,
any Party and its respective Affiliates, and attempts are made to influence the
operations of the Company.

 

 15 

 



 

CHAPTER 8 SUPERVISORS

 

Article 23 Appointment of Supervisors

 

The Company has two (2) Supervisors, of which one (1) will be appointed by Party
A and one (1) appointed by Party B. Each supervisor has a term of three (3)
years and can be reappointed by its original appointing Party.

 

The directors of the Company and members of the Management Committee shall not
concurrently serve as Supervisors.

 

Article 24 Powers of Supervisors

 

24.1When a supervisor thinks that the Company’s business situation is abnormal,
it may conduct an investigation. If necessary, such supervisor may employ an
accounting firm to assist his/her work, and the cost shall be borne by the
Company. However, inspections must not interfere with the normal operation of
the Company.

 

24.2Supervisors supervise the duties of directors and senior managers in the
Company. They may propose the removal of directors and senior managers who
violate the laws, administrative regulations, the Articles of Association, or
any resolutions of the Board of directors;

 

24.3When directors or senior managers damage the interests of the Company, the
Supervisors may require the directors and senior manager to correct and make up
for such damages;

 

24.4When the chairman fails to convene and preside over Board meetings as
stipulated in this Contract, a supervisor may summon and preside over Board
meetings;

 

24.5Supervisors may submit proposals at the Board meeting either individually or
jointly;

 

24.6Subject to Article 151 of the “Company Law of the People’s Republic of
China”, Supervisors may file lawsuits against directors and senior manager; and

 

24.7Supervisors may refer to other terms of reference provided by the Articles
of Association.

 



 16 

 

 

CHAPTER 9 OPERATIONS AND MANAGEMENT ORGANIZATION

 

Article 25 Nomination, appointment and term of office of managers

 

25.1The Company will have one (1) general manager and one (1) deputy general
manager.

 

25.2The first general manager of the Company will be nominated by Party B, the
deputy general manager and the chief financial officer will be nominated by
Party A, and the above management should be appointed by the Board of directors.

 

25.3The term of office will be three years. After a term expires, the two
Parties will exchange nomination rights. The two Parties can nominate employees
or professional managers from both Parties or abandon their nomination right.

 

Article 26 Management Committee

 

The Company will establish a business Management Committee referred to as “the
Management Committee”, and the Management Committee will be composed of the
general manager, deputy general manager and other middle and senior management
confirmed by the general manager. The Management Committee is a
non-institutional organization that coordinates the Company’s decision-making.
Members of the Management Committee shall not concurrently hold any positions in
other Persons.

 

Article 27 Responsibility and Organization of Management

 

27.1The duties of the general manager are to implement the resolutions of the
Board meetings, organize the day-to-day operations and management of the
Company, and exercise the authority within the scope of authorization of the
Board of directors. When dealing with important issues, the general manager
should negotiate with the deputy general managers and members of the Management
Committee.

 

27.2The deputy general manager assists the general manager in his/her work and
is responsible to the general manager.

 

27.3The Company sets up departments, as needed, approved by the Board of
directors. Expert consultants and officers (except chief financial officer) are
recommended by the general manager and hired by the Company. Each officer is
responsible for performing the duties of a department and is responsible to the
general manager or deputy general manager in charge.

 

27.4The Company’s system of operations and management, as well as other duties
and powers of the managers, shall be clearly specified in the Company’s
policies.

 

Article 28 Replacement of Management

 

28.1Either Party shall have the right to notify the Company and the other Party
of the change of its nominated Dispatched Person thirty (30) days in advance.
When a Dispatched Person is removed from office, the nominating Party is
required to nominate one of his/her replacements. The replacements shall serve
for the remainder of the term of the outgoing Dispatched Person.

 

28.2The Board of directors may dismiss a Dispatched Person at any time for
malpractice or other serious negligence of duty.

 

 17 

 



 

CHAPTER 10 R&D AND TECHNICAL SUPPORT

 

Article 29 R&D Department

 

29.1The Company will establish a R&D department and conduct independent research
and development based on market demand. The Parties and their Affiliates will
provide support for the establishment of the Company’s R&D department and the
improvement of R&D capabilities. At the same time, the Parties will cause their
Affiliates to provide technical support for the Company’s Products and
processes.

 

29.2The Company’s R&D department will be established in Wuhan City, Hubei
Province, China to facilitate the introduction and management of talents.

 

29.3The Company prepares a R&D plan every year and its long-term development
plan of Products for approval every three years.

 

29.4In view of the Chinese market, the Company’s R&D department will establish
rapid development processes for the Products to meet the needs of customers and
maximize the market.

 

Article 30 R&D Products

 

30.1C-EPS. Party A will provide the Company with the right to use the existing
technology related Products.

 

30.2P-EPS. KYB is responsible for the development of the Product that KYB is
designated to develop and provides the Company with the right to use the
Product-related technology. Other Products shall be developed and designed by
the Company.

 

30.3R-EPS. The R-EPS shall be developed jointly by the Company and KYB and, if
possible, the Products will rely on the KYB’s developed technology.

 

30.4MCU/ECU. Party A or its Affiliates already have MCU/ECU development
capabilities, and the Company will obtain its customized application by signing
a development agreement with Party A or its Affiliates, paying for necessary
development expenses, or by way of purchasing MCU/ECU. According to the
development needs, if ECU and MCU research and development capabilities are
required, the Company will explore the integration of the research resources of
both Parties’ Affiliates after unanimously approval by the Board of directors.

 



 18 

 

 

Article 31 Technology Licensing, Support

 

31.1C-EPS and P-EPS. Both Parties provide the Company with licensing rights
owned by such Parties or their Affiliates under Annex II (1) and Annex II (2)
“Technical Licensing and Support Agreement”, and provide the support for the
establishment of the Company’s R&D department and for the improvement of R&D
capabilities of the Company.

 

31.2Based on the “Technical Licensing and Support Agreement” of Annexes II (1)
and Annex II (2), both Parties shall transfer the full set of technical data
(including but not limited to specifications, drawings, etc.) related to the
Products to the Company on the Completion Date; and other technical data
(including but not limited to basic R&D and manufacturing technology materials)
shall be transferred to the Company within 30 days from the Completion Date; in
addition, the Company shall pay Party A (and its Affiliates) and Party B (and
its Affiliates) the corresponding direct cost arising from the transfer of the
EPS Business by Party A (and its Affiliates) and Party B (and its Affiliates).

 

31.3R-EPS. When the Company and KYB jointly develop Products by using KYB’s
developed model, the Company should pay KYB’s related expenses for model
development, and the apportionment of this fee is specified in Annex II (2)
“Technical Licensing and Support Agreement”.

 

31.4The details of “corresponding direct costs” specified in Article 31.2 are as
follows:

 

(1)The direct cost of the full set of Product technical data;

 

a.The direct cost of transferring Products that have been produced for more than
one year into the Company: document printing fee;

 

b.The direct cost of transferring Products less than one year after the start of
mass production (new products without mass production will not be calculated)
into the Company: The calculation formula is as follows, and the calculation
amount shall be determined by the mutual agreement between Party A and Party B.
In addition, Jingzhou Henglong shall submit to the Company and Party B the
details of the sample development costs and test costs of the Product.

 

Sample development costs and test costs for the related Products × (12 – the
number of months since the start of mass production) / 12

 

(2)The direct costs of transferring the necessary molds, tools, etc. that are
necessary for the Company’s transfer: the amounts agreed by between Party A and
Party B separately with the Company.

 

Article 32 Prohibition of the Right to Use Technology

 

Both Parties hereby promise that neither Party nor its Affiliates will, without
the prior written consent of the other Party, at any time, under any
circumstance, in any form, use or disclose any technical or technical
information provided by the other Party or its Affiliates to the Company, under
Annex II (1) and Annex II (2) of the Technology Licensing and Support Agreement.

 



 19 

 

 

CHAPTER 11 PROCUREMENT SYSTEM

 

Article 33 Procurement

 

33.1The Company has an independent procurement system. Both Parties shall assist
the Company in compiling the “Supplier Selection Manual”. The manual shall meet
the Company’s ultimate needs. Both Parties shall not interfere with the
Company’s normal procurements.

 

33.2The Company may purchase raw materials, components, equipment and services
required for its production and operation from domestic or foreign sources,
based on its requirements for the reliability, quality and price of the supply.
If requested by the Company, both Parties shall assist the Company in selecting
qualified domestic and foreign suppliers without violating relevant laws.

 

33.3The Company will procure ECU/MCU products based on the principle of customer
demand. Under the same conditions of product quality and price, it shall give
priority to the procurement of ECU/MCU products produced by Party A or its
Affiliates. Party A or its Affiliates shall sell the ECU/MCU products to the
Company at a reasonable price. When the Company commissions an independent
affiliate to develop ECU/MCU products, the Company shall enter into a
development agreement with the Company’s Affiliates, and the exclusive use
rights of the products specifically developed in the agreement shall belong to
the Company.

 

33.4When the Company implements system supply and needs to purchase the
mechanical steering gear (MSG) and steering column (COLUMN) produced by Party A
or its Affiliates, Party A or its Affiliates shall sell to the Company at a
reasonable price; Party A will bear the related responsibility for the supply of
the main parts and components related to this type of product. Under the same
conditions of quality and price, Party A or its Affiliates shall have the
priority of supply.

 

33.5If the Company produces the same product or uses the same parts as KYB, it
can purchase KYB parts, or purchase parts through KYB, or purchase parts from
KYB recommend suppliers, according to the Company’s choice, and Party B shall
agree and support that. The Company shall also share the information on
suppliers developed in China with KYB within the scope of the law, and assist
KYB in purchasing qualified spare parts in China.

 



 20 

 

 

CHAPTER 12 MARKETS AND SALES

 

Article 34 Product Sales

 

34.1The Company shall establish an independent sales system and the Products are
market-priced.

 

34.2The Company’s Product sales market is in China and overseas markets
(excluding the Japanese market and the market in other countries or regions to
which Party B and its Affiliates have supplied products).

 

34.3The Company’s sales office is located in Wuhan, Hubei Province, China.

 

34.4At the request of the Company, both Parties and their Affiliates shall
provide support for the Company’s expansion of business through its sales
platform.

 

34.5Party B agrees, after the establishment of the Company, to transfer its
Japanese customers in China, which have been obtained, or to be obtained, or
potential customers, related to the Products to the Company and provide support
accordingly.

 

CHAPTER 13 LEASE OF PLANT AND OFFICE

 

Article 35 At Company Site and Factory Building

 

35.1The Company’s operating headquarters and plant are located in Jingzhou City,
Hubei Province, and its R&D department and sales office are located in Wuhan,
Hubei Province, China.

 

35.2The Company’s operating headquarters office premises and factory buildings
will lease the existing office space and factory buildings of Jingzhou Henglong.
If the Company needs to add new factory buildings, it shall inform Party A six
months in advance so that Party A can perform the deployment. Party A shall
strive to meet the Company’s requirements. If the Company needs to relocate the
plant rented by the Company due to an overall layout adjustment of Party A or
its Affiliates, it must notify the Company one year in advance so that the
Company can complete the change procedures for the customers. The content is
specified in Attachment III of the “House Lease Contract”.

 

CHAPTER 14 PERSONNEL AND LABOR MANAGEMENT

 

Article 36 Labor Contract

 

All Company management (excluding any Company’s Dispatched Person) and other
employees are required to sign a written labor contract with the Company. The
Company shall ensure that the labor contracts signed with all employees include
confidentiality clauses and require all employees to strictly keep confidential
all business secrets and other confidential information. These confidentiality
obligations will not expire at the end of the engagement relationship between
the Company and any employee. The Company shall also ensure that non-competition
clauses are included in labor contracts with employees who have contacts with
the Company’s proprietary technology or other confidential information, and that
such employees are required not to compete within the period permitted by the
relevant Chinese laws after the termination of their labor contracts with the
Company. Employees must not directly or indirectly work for any competitor of
the Company, or directly or indirectly establish or control any Person that
competes with the business of the Company. If applicable laws and regulations
require it, these signed labor contracts shall be filed with the local labor
administrative department.

 



 21 

 

 

Article 37 Dispatched Persons

 

37.1Within three years from the date of its establishment (the “first term”),
both Parties will send management and technical personnel (a “Dispatched Person”
or together “Dispatched Persons”) from their own companies or Affiliates as the
Company’s department head or technical director. From the second term onwards
(including the second term), the Company will report to the Board of directors
on the basis of development needs to approve the use of the Dispatched Personnel
of both Parties or recruit other personnel from the market. In respect of the
employees dispatched by Party B to the Company, Party B shall sign a separate
dispatch agreement with the Company. In addition, regarding the treatment of
employees dispatched by Party B to the Company, both Parties shall sign separate
dispatch agreements.

 

37.2Dispatched Person of Party A (referring to the first term)

 

Deputy General Manager, Manufacturing Director, Production Technology Director,
Quality Director, General Affairs Director, Sales Director, Purchasing Director,
Finance Director, and Deputy Director of Research and Development.

 

37.3Dispatched Person of Party B (referring to the first term)

 

General Manager, Senior Consultant, Head of R&D Department, Planning Director,
Site Manager and R&D Manager.

 

37.4The remuneration of the Dispatched Person shall be borne by the Company
according to the salary standards of the Parties dispatching such Dispatched
Person.

 

37.5With regard to the remuneration of Party B’s Dispatched Person, the Company
shall withhold and pay individual income tax according to law.

 

37.6The Company shall be responsible for any Dispatched Person of Party B to
obtain relevant entry and exit visas and work permits as required.

 

Article 38 Placement of Original Employees of Party A

 

When the employees of Party A and its Affiliates related to the Product business
of the Company voluntarily join the Company, the key personnel may be hired as
employees of the Company through selection (Details are specified in the
“Employee Resettlement Plan” in Annex 5).

 



 22 

 

 

Article 39 Salaries and benefits

 

The salaries and benefits of the employees shall be determined by the Company in
accordance with relevant Chinese laws and regulations and in conjunction with
the specific circumstances of the Company and shall be specified in their
respective labor contracts.

 

Article 40 Recruitment and Training

 

40.1The Company may recruit employees for its production and operation needs.
Employment of foreign employees shall comply with Chinese laws and regulations.
Employees shall be selected from candidates based on their professional
qualifications and work experience.

 

40.2The Company may develop a staff training program to provide employees with
some necessary professional training and improve their skills. The Company may
retain and spend training funds in accordance with the laws and regulations as
the case may be.

 

CHAPTER 15 LABOR UNION

 

Article 41 Establishment of Labor Union

 

Employees of the Company are entitled to establish a labor union and carry out
union activities in accordance with the “Chinese Labor Union Law” (the “Labor
Union Law”) and other relevant Chinese laws.

 

Article 42 Rights of the Labor Union

 

The Company’s labor union will participate in the voting of extension of salary,
benefits, length of service etc., and is entitled to supervise the signing and
execution of employment contracts and have the right to attend a dispute
resolution meeting between employees and the Company. The Chairman of the
Company’s labor union is authorized to attend a management meeting at the
invitation of the general manager and engage in the discussion of the Company’s
strategic development plans and operations. When the Board of directors
discusses important issues such as the Company’s development plans, production
and business activities, or determines employee rewards and penalties, or
determines compensation systems, benefits, labor protection and labor insurance,
union representatives have the right to attend the Board meetings (without
voting rights) and express employees’ opinions and requests. The Board of
directors shall listen to the opinions of the union representatives and
cooperate with the union.

 



 23 

 

 

CHAPTER 16 PRODUCT QUALITY ASSURANCE

 

Article 43 Design of Products

 

To provide technology to the Company, in accordance with Annex II (1) and Annex
II (2) “Technology Licensing and Support Agreement”, both Parties guarantee the
completeness of technology support and license and the related information of
the licensed product provided to the Company. In case of quality loss due to
design or technology, the provider of the product design or technology shall
bear the loss according to Annex II (1) and Annex II (2) “Technology Licensing
and Support Agreement”.

 

Article 44 After-sale Quality

 

Jingzhou Henglong is responsible for the Products which have already been
produced by Jingzhou Henglong. The Company shall take the responsibility for its
Products according to Annex II (1) and Annex II (2) “Technology Licensing and
Support Agreement”. The related liabilities of the Company to purchase current
assets from Jingzhou Henglong are separately stipulated in Annex VI “Current
Assets Purchase Agreement”.

 

CHAPTER 17 RELATED PARTY TRANSACTIONS

 

Article 45 Compliance of Related Party Transactions

 

The transactions between the Company and either Party or related Party are
regarded as related party transactions. The pricing of related party
transactions shall be based on the principles of “fairness, righteousness,
openness and equal value” and be confirmed in writing; the Company shall submit
a written report of the name, time, content, amount, price determination method
and changes, fund settlement and quality performance of the related party
transactions to the Board quarterly; The Board shall review the compliance of
the related party transactions annually. If any directors have doubts about any
related party transaction, they may raise questions at any time with the
Company. If necessary, they may request the Board to hold a temporary Board
meeting to review the compliance of the related party transactions.

 

CHAPTER 18 SERVICE AND SUPPORT

 

Article 46 Service Description

 

In its operation, the Company needs Party A or its Affiliates to provide
production services such as Product testing (partial), measurement, physics and
chemistry, and fixture manufacturing and maintenance, and other services such as
employee life, vehicle and business reception. The principle of service pricing
is based on market prices, and will offer a discount.

 

 24 

 



 

Article 47 Service Contract

 

The Company shall enter into a service contract with Party A or its Affiliates,
and the service is priced once a year. (Details are specified in the “Service
Contract” as Annex VII).

 

CHAPTER 19 ASSET PURCHASE

 

Article 48 Current Assets Purchase

 

Current assets include Product assembly and parts, fixtures, low-value
consumables and raw and auxiliary materials produced by Jingzhou Henglong; the
Company will purchase them from Jingzhou Henglong by RMB cash or bank transfer
(Details are specified in Annex VI “Current Assets Purchase Agreement”).

 

Article 49 Transfer of Duty-Free Equipment and New Equipment

 

Party A shall transfer all its duty-free equipment related to the production of
its Products and the newly delivered or accepted equipment purchased after
January 1, 2018 to the Company on the Completion Date. (Details are specified in
Annex IV “Equipment Sales Contract”).

 

Article 50 Credit and Debt

 

The accounts receivable, accounts payable, and all liabilities incurred before
the Completion Date will be borne by Jingzhou Henglong; at the request of
Jingzhou Henglong, the Company shall provide necessary support in the processing
of Jingzhou Henglong's credit and debt settlement.

 

 

CHAPTER 20 EXCLUSIVENESS

 

Article 51 Undertakings of Party A

 

51.1Party A will contribute all the assets related to the Products (including
intellectual property rights, the market of existing transaction counterparts,
and manufacturing equipment) to invest in the Company as its investment or
support. Within the business period after the establishment of the Company,
Party A shall not establish a joint venture company in China for Product
manufacturing and/or sales with any third party, nor shall Party A establish its
own wholly-owned manufacturing companies in China or engage in Product
manufacture and/or sales activities in China. Party A shall refrain its
Affiliates from engaging in such business, except for the circumstances
described in Article 51.2, or where Party A’s request has been approved in
advance by Party B in writing; provided that such approval does not breach
relevant laws and regulations.

 

 25 

 

 



51.2Due to historical reasons, Party A has established three joint ventures
related to Product business with third Parties in China, namely Shenyang Jinbei
Henglong Automotive Steering System Co., Ltd., Wuhu Henglong Automotive Steering
System Co., Ltd., and Beijing Hainachuan Henglong Automotive Steering Systems
Co., Ltd. (each as an “Existing Joint Venture”, collectively as the “Existing
Three Joint Ventures”). When any of the Existing Three Joint Ventures wants to
purchase Product parts from the Company for assembly, and if it requires the
Company to provide the following technical information (“Company technology”),
it shall enter into a technology agreement with the Company. At that time, Party
A shall procure the Company to enter into a technology agreement with each
Existing Joint Venture.

 

(1)Technical information (including patent technologies or proprietary
technologies such as drawings)　provided by the Company to Party A and B and
their Affiliates, and technical information improved and held by the Company;

 

(2)Technical information developed by the Company independently; and

 

(3)Of the technical information provided by Party B or its Affiliates to the
Company, the technical information provided by the Company to each Existing
Joint Venture according to the undertakings of Party B or its Affiliates.

 

51.3The technology agreement stipulated in Article 51.2 will be entered into
between the Company and each Existing Joint Venture based on each product
(program). The terms of the agreement will prohibit the each Existing Joint
Ventures from making use of the technology for the purpose other than Product
assembly which will be purchased from the Company.

 

51.4When Party A and/or its Affiliates acquires the Company’s technical
information (exclude existing three joint ventures, including the Company, the
same in Article 51.4), Party A shall not disclose it to the Existing Three Joint
Ventures, and shall prompt its Affiliates to keep it confidential to the public.
Party A shall regulate its Affiliates, procure it not to communicate the
Company's technical information to the Existing Three Joint Ventures in a manner
other than those specified in Article 51.2 and 51.3.

 

51.5Party A and/or its Affiliates will continue to research and develop the ECUs
and MCUs required for Product development. At the same time, they will also
conduct in-depth research on the Products development and manufacturing. If they
are required by the Company and approved by Party A, the research results shall
be used by the Company in priority based on Annex II (1) “The Technology
Licensing and Support Agreement”, and cannot be sold or transferred or
authorized to third parties that are competitive with the Company (except for
Company licensing).

 



 26 

 

 

Article 52 Undertaking of Party B

 

52.1Party B affirms that it will not set up a joint venture company to
manufacture, and/or sell Products with a third party in China during the
Company's operation period, nor will it set up a wholly-owned company in China
to manufacture, and/or sell Products; and Party B shall not engage in the
manufacture and/or sale of Products or cause its Affiliates to engage in such
business. Meanwhile, Party B’s Affiliates cannot sell Products produced by Party
B in China through other Affiliates or third parties. If a customer requires, it
is necessary to sell Products through the Company’s sales system. However,
without breach of the relevant laws and regulations, except in the case that it
is requested by Party B or its Affiliates and approved by Party A with prior
written consent.

 

52.2If the Company needs KYB’s Product research results and obtains its
licensing, KYB shall permit the Company to have access to the research results
according to Annex II (2) “Technology Licensing and Support Agreement” to
produce and sell Products in China, and the research results must not be
licensed to a third party which is in a competitive relationship with the
Company., to produce and sell Products in China.

 

CHAPTER 21 TAX, FINANCE, ACCOUNTING AND FINANCIAL AUDITING

 

Article 53 Tax

 

53.1The Company shall pay taxes and apply for all preferential tax treatment in
accordance with the relevant Chinese laws.

 

53.2The Company shall withhold and pay individual income tax for all employees
and Dispatched Persons in accordance with the relevant Chinese laws and
regulations.

 



 27 

 

 

Article 54 Financial System

 

54.1The Company shall establish a complete financial accounting system in
accordance with the “Chinese Accounting Law” and other relevant Chinese laws and
regulations, and file it with the tax agency (if required).

 

54.2The Company's fiscal year starts from January 1 of each calendar year and
ends on December 31 of the same year. The Company's first fiscal year starts
from the establishment date of the Company and ends on December 31 of the same
year.

 

54.3All internal accounting documents, accounts and financial statements of the
Company should be written in Chinese. The financial audit report should be made
in Chinese and Japanese.

 

54.4The Company shall adopt international accrual accounting and debit-credit
bookkeeping, and shall prepare and maintain complete and accurate accounts and
records and monthly, quarterly and annual financial statements in accordance
with the Chinese corporate accounting system. The Company’s financial and
accounting books and records shall be kept at the Company’s headquarter, and
upon the request of any Party, may be examined by the representative of the
requesting Party.

 

54.5The Company's bookkeeping currency is in RMB. For non-RMB revenues and
expenditures, the Company shall keep accounts in the actual currency.

 

Article 55 Financial Auditing

 

55.1At the end of each fiscal year, the Auditors appointed by the Board of
directors shall audit the Company's accounts.

 

55.2Either Party may appoint independent Auditors at its own expense or arrange
its own internal Auditors to audit the Company's accounts, and shall notify the
Company in writing fifteen (15) days in advance. If the audit results have
significant deviations from that of the independent Auditors appointed by the
Company and such deviations are unanimously accepted by the directors of Board,
the audit costs shall be borne by the Company. The Company shall respond to all
reasonable requests for relevant information and shall allow access to the
Company's books and records. After the abovementioned audit is completed, all
Parties have the right to know the audit results. The Party conducting the audit
and the Auditors appointed by it must keep confidential all information obtained
during the audit.

 



 28 

 

 

CHAPTER 22 PROFIT DISTRIBUTION

 

Article 56 Principles and Procedures of Profit Distribution

 

56.1After payment of income tax in accordance with Chinese tax laws, Profit
shall be used for the following purposes and items according to the decisions of
the Board of directors.

 

(1)To make up for the loss of the Company in previous years;

 

(2)To establish a statutory surplus reserve and an arbitrary surplus reserve,
and the amount to be withdrawn each year shall be determined by the Board of
directors according to relevant Chinese laws; and

 

(3)To distribute dividends to both Parties based on the respective capital
contribution ratios in the registered capital of the Company and in accordance
with the relevant laws, regulations and the distribution policy (“Distribution
Policy”) set forth in the next paragraph.

 

56.2The aforementioned Distribution Policy is as follows. Both Parties shall
cause the Company to set out relevant Distribution Policies.

 

(1)The Company's profit distribution shall be implemented when its internal
Retained Profit Rate exceeds 20%. The Dividend Payout Ratio shall be determined
in accordance with the following provisions.

 

(2)The aforementioned Dividend Payout Ratio is as follows.

 

(1)When the internal Retained Profit Rate exceeds 90%, the payout ratio is 100%;

(2)When the internal Retained Profit Rate exceeds 70% and is below 90%, the
payout ratio is above 75%;

(3)When the internal Retained Profit Rate exceeds 50% and is below 70%, the
payout ratio is above 50%; and

(4)When the internal Retained Profit Rate exceeds 20% and is below 50%, the
payout ratio is above 30%.

 

Article 57 Distribution Plan of Profit

 

57.1Both Parties agree that all distributable profits for each fiscal year,
after deducting the agreed amount for investment (if applicable), shall be
allocated to both Parties in accordance with the provisions of Article 56 above.

 

Both Parties agree that as long as there is a distributable profit in the year,
the Company shall distribute the profits for the current year to both Parties in
accordance with the provisions of this Contract. Both Parties will respectively
cause the Company's directors they appointed to approve the Board resolution on
the aforementioned profit distribution.

 

57.2The Company shall remit the profits distributed to both Parties to their
designated bank accounts in RMB within thirty (30) days after the Board of
directors approves the profit distribution.

 



 29 

 

 

CHAPTER 23 OPERATION PERIOD AND TERMINATION OF CONTRACT

 

Article 58 Operation Period

 

58.1The Company's operating period is twenty (20) years and starts from the Date
of Establishment. The term of this Contract is the same as the Company's
operating period.

 

58.2If both Parties agree to extend the Company's operating period, it shall be
approved by the resolution of the Board of directors, and a written application
for extension shall be submitted to the relevant industrial and commercial
registration authority for registration of extension within six (6) months prior
to the expiration of the Company's operation period. .

 

Article 59 Termination of Contract

 

59.1Either Party may immediately terminate the Contract by informing the other
Party in writing when the other Party is in any of the following circumstances:

 

(1)Bankruptcy or insolvency, reorganization (except for voluntary reorganization
of any Party) or other similar procedures;

 

(2)Having filed for bankruptcy protection or involved in any liquidation or
insolvency proceedings in accordance with applicable legal procedures;

 

(3)In the event of a material breach of any provision of this Contract or
failure to perform any major obligations under this Contract (other than as a
result of force majeure) by such Party, and if the breach or non-performance is
not remedied within sixty (60) days after a written notice requesting remedy is
issued; and

 

(4)Such Party violates Chinese laws and regulations, causing the Company failing
to maintain its operation.

 



 30 

 

 

59.2In the event of any of the following circumstances, any Party may
immediately terminate this Contract by informing the other Party in writing.

 

(1)If the principal rights and responsibilities of both Parties cannot be
enforced by court, due to any part of this Contract being invalid or illegal, or
any clause of this Contract, and both Parties cannot reach an agreement on the
revision of this Contract, thus the purpose of this Contract cannot be achieved.

 

(2)The Company's combined after-tax profit is in deficit for three consecutive
fiscal years or the Company’s cumulative loss exceeds 75 percent of the
registered capital;

 

(3)The Company is ordered to close down, its business license revoked or
canceled pursuant to the law;

 

(4)The Company cannot raise the necessary funds and fails to maintain operation;
and

 

(5)Other major causes resulting in the Company's inability to maintain
operations.

 

59.3This Contract shall be terminated in the following circumstances:

 

(1)The precondition for the capital contribution of any Party specified in the
funding agreement is not met, and the other Party terminates this Contract;

 

(2)The Company's operation period expires and this Contract is no longer
renewed; and

 

(3)Both Parties agree that the termination of this Contract is in the best
interests of both and a written agreement is reached on the termination of this
Contract.

 

Article 60 Effect of Termination

 

60.1The rights and obligations of both Parties based on this Contract prior to
the termination date are not affected by the termination of this Contract,
unless otherwise agreed by both Parties in writing.

 

60.2If this Contract is terminated due to any Party, the Party that caused the
termination shall unconditionally agree that the other Party has the right to
sell its equity to the Party that caused the termination or to a third party, or
upon the request of the other Party, the Party that caused the termination shall
sell its entire equity of the Company to the other Party. The selling price
shall be based on the audited net asset price of the Company at the date of sale
(“Base Price”). When the Party that caused the termination buys the Company’s
stock from the other Party, the price shall increase by 20% of the Base Price;
when the Party that caused the termination sell the Company’s stock to the other
Party, the transfer price shall decrease by 20% of the Base Price. If the other
Party is unwilling to purchase the equity, the Party that caused the termination
can only dispose of its equity to a third party in accordance with the
procedures set forth in Article 14. In addition, the Party that caused the
termination shall compensate the other Party for its entitled indemnity under
this Contract or applicable law.

 

60.3If this Contract is terminated not due to any Party, the Parties may sell
their own equity in accordance with the procedures set forth in Article 14.

 

60.4When the equity is not sold after termination of this Contract, the Company
shall start dissolution and liquidation procedure.

 



 31 

 

 

CHAPTER 24 INSURANCE

 

Article 61 Insurance

 

The Company shall be insured with insurance companies which are registered in
China in accordance with the needs of the Company and relevant Chinese laws,
regulations and industry practices.

 

CHAPTER 25 CONFIDENTIALITY

 

Article 62 confidentiality

 

62.1Both Parties hereby agree to strictly keep confidential all important
business secrets obtained from the other Party or the Company in the process of
signing and performing this Contract or any other related agreements, including
but not limited to any technology, any proprietary technology licensed or
offered to the Company under this Contract, or all proprietary information
(collectively “Confidential Information”) that is of importance to any Party and
the Company and that has a significant impact on their interests, and it is
prohibited to use or disclose such confidential information to a third party.
Except as required by any government, court, arbitration tribunal or exchange
under any applicable law or regulation, in which case a written notice shall be
issued to the Party providing such confidential information and discussions
shall be held with the Party to minimize the scope of disclosure as much as
possible. The obligations of both Parties under this Article shall continue to
be valid within five years (5) after the expiry or early termination of this
Contract.

 

62.2Notwithstanding the foregoing, in the event of any of the following
circumstances, the preceding provisions are not applicable.

 

(1)Information obtained prior to disclosure by the disclosing Party;

 

(2)Information being publicly known prior to disclosure by the disclosing Party;

 

(3)Information being publicly known not due to the disclosing Party prior to
disclosure;

 

(4)Unclassified information legally obtained from an entitled third party; and

 

(5)Information developed independently and not based on the disclosed
information.

 



 32 

 

 

CHAPTER 26 CONTRACT REVISION AND COMPANY DISSOLUTION AND LIQUIDATION

 

Article 63 Revision of this Contract

 

Any amendments to this Contract or its annexes shall be agreed by both Parties
in writing, otherwise these amendments will be invalid.

 

Article 64 Dissolution of the Company

 

64.1When the equity is not transferred and the Company cannot exist after the
termination of this Contract, the Company will be dissolved.

 

64.2Except for Article 64.1, the dissolution of the Company shall be approved by
the Board of directors. Both Parties are obligated to cause their respective
directors to agree to the resolution. The Party, who does not vote through the
resolution at the meeting of the Board, shall pay a penalty to the other Party.
The amount of the penalty is RMB three hundred thousand (¥300,000.00).

 

64.3When this Contract is terminated and the Company is dissolved, the
intellectual property transferred to the Company by both Parties shall be
returned to the original owners, and the other intellectual property owned by
the Company shall be transferred to Party A and KYB by the Company for free. A
written consent regarding to the aforementioned transfer shall be reached among
Party A, KYB and the Company. In addition, when one party grants license to
third parties (including respective Affiliates of Party A or KYB) to use the
intellectual property mutually owned by Party A and KYB , the party shall obtain
the consent from other co-owners.

 

Article 65 Liquidation of the Company

 

65.1If the Company is dissolved pursuant to Article 65.1, the Board of directors
shall establish a liquidation committee to liquidate the Company in accordance
with Chinese liquidation laws and regulations. The liquidation committee shall
be composed of four (4) members designated by both Parties in accordance with
the following provisions: two (2) members shall be designated by Party A; two
(2) members by Party B.

 

65.2Both Parties shall appoint an appraisal firm registered in China with
relevant qualifications. The appraisal firm shall adopt a proper assessment
method based on the Company’s continuous operations and make an assessment of
the Company if the Company’s debt is fully prepared and considered, and shall
submit the assessment results and all certification information to the Company
and both Parties.

 

65.3The liquidation committee exercises its corresponding authority in
accordance with the “Company Law”.

 

65.4The liquidation committee shall formulate a liquidation plan and submit it
to the broad for confirmation after identifying the Company's assets, preparing
a balance sheet and a list of assets. The liquidation expenses and the
remuneration of the members of the liquidation committee shall be paid in
priority from the remaining assets of the Company. The remaining assets, after
deducting liquidation expenses, unpaid employee wages, labor insurance premiums,
taxes and debts owed by the Company (in the foregoing order), shall be allocated
to both Parties according to their respective proportions of the actual capital
contribution of the Company’s registered capital. The allocation shall comply
with applicable Chinese laws.

 

65.5In liquidation proceedings, both Parties may negotiate and agree that one
Party can purchase the Company’s equity held by the other Party or the Company’s
assets allocated to the other Party.

 

65.6During the liquidation of the Company, the liquidation committee shall
confirm that the Company is bankrupt and it shall be dealt with in accordance
with relevant laws and regulations.

 

65.7After the liquidation of the Company is completed, the liquidation committee
shall prepare a liquidation report and submit it to the Board of directors for
confirmation, and then submit it to the administrative authorities for industry
and commerce for cancellation of the Company and announcement of the termination
of the Company.

 

65.8After the Company is dissolved, Party A shall keep the Company's original
books and records, and shall provide Party B with a complete copy of the
information.

 



 33 

 

 

CHAPTER 27 FORCE MAJEURE

 

Article 66 Force Majeure

 

66.1Due to unforeseen, unavoidable, and insurmountable objective situation (such
as natural disasters, some government actions, amendments to laws,
administrative bans, etc.), any Party of this Contract leading to the Company’s
failure to maintain its production and operation and to perform its obligations
or delay in the performance of its obligations which are stipulated in this
Contract, such Party is not deemed as in breach of this Contract. If this
Contract cannot be performed due to any force majeure event, both Parties shall
cancel this Contract in good manner and shall not be liable for the breach of
contract or compensation. However, as a result of any force majeure event
causing part of this Contract cannot be performed or in delay, the Party that
cannot perform or has a delay performing part of its duties shall continue to
take all measures within its ability in good faith to perform the remaining
duties or the delayed duties as soon as possible.

 

66.2The Party affected by any force majeure event shall notify the other Party
in writing within seven (7) days after the occurrence of such force majeure
event, and provide the necessary supporting documents within thirty (30) days,
unless it is impossible, and every effort shall be made to eliminate, mitigate
or remedy the incident as soon as possible.

 

66.3Upon receipt of a force majeure notice and supporting documents, whether
agreed or not, either Party shall promptly reply.

 

CHAPTER 28 DUTIES OF BOTH PARTIES

 

Article 67 Duties of Both Parties

 

67.1Except for the individual consent in this Contract or other related
contract, both Parties shall not have any liability for the Company to third
parties.

 

67.2Notwithstanding other provisions of this Contract, both Parties shall not be
obliged to subscribe for capital increase of the Company, provide funds and
guarantees for the Company, or provide guarantees for the Company's debt, unless
otherwise agreed in writing.

 



 34 

 

 

CHAPTER 29 LIABILITY FOR BREACH

 

Article 68 Liability for Breach

 

68.1Except for liability for breach stipulated in this Contract, if either Party
fails to perform its obligations under this Contract or is in any other breach
of this Contract (including but not limited to making substantially incorrect or
inaccurate statement and guarantee made in this Contract), such Party shall also
be liable for the breach of this Contract, including compensation for the other
Party’s losses and other compensation under this Contract or any applicable law.
The compensation is not affected even if the other Party terminates this
Contract. In addition, the loss of a related company of one Party (except the
Company) is regarded as the loss of such Party.

 

68.2Except for liability for breach stipulated in this Contract, if either Party
fails to perform its obligations under this Contract or is in any other breach
of this Contract (including but not limited to making substantially incorrect or
inaccurate statements and guarantees made in this Contract) and jeopardize the
Company, such Party shall also compensate the Company for its economic losses.

 

68.3The termination of this Contract does not affect the right of any Party to
claim compensation from the other Party under this Contract or applicable law,
nor does it invalidate such right.

  

CHAPTER 30 SEVERABILITY

 

Article 69 Severability

 

If any of the terms and conditions of this Contract is invalid, illegal or
unenforceable for any reason, all other terms and provisions of this Contract
shall remain in full force and shall not be affected by such invalidity,
illegality or unenforceable terms and conditions. If the separation of the
invalid, illegal or unenforceable terms and conditions has a significant impact
on the rights and responsibilities of both Parties, the Parties shall negotiate
in good faith and revise this Contract to replace the invalid or illegal or
unenforceable terms or provisions with the effective and enforceable ones, in
accordance with the substantial content and purpose of the invalid or illegal or
unenforceable terms or provisions.

 



 35 

 

 

CHAPTER 31 STALEMATE

 

Article 70 Stalemate

 

70.1Stalemate is as follows:

 

(1)According to the provisions of Article 22.1 and Article 22.2 of this
Contract, the same resolution to be decided by the Board of directors is denied
for three (3) consecutive times due to insufficient votes, or it fails to vote
for the same resolution for three (3) consecutive times due to failure to
constitute a quorum under the law, this Contract or the Articles (adjournment of
the Board’s meetings shall be scheduled for more than 20 days).

 

(2)The Board of directors still fails to convene after it is requested to hold
for 3 months, or the Board of directors still fails to convene within 30 days
after three (3) consecutive requests;

 

70.2In the event of a stalemate, the directors appointed by Party A and Party B
shall respectively notify the authorized representative of Party A and B
immediately, and both Parties shall settle it through negotiations.

 

70.3Based on the preceding provisions, if the stalemate cannot be settled
through negotiations within 60 business days after it is notified to the
authorized representatives of both Parties, either Party A or B may notify in
writing ( “the Notice of Termination”) the other Party to terminate this
Contract.

 

70.4Based on the preceding provisions, after Party A or Party B issues a Notice
of Termination, both Parties shall prepare a resolution of the Board of
directors for the Company to dissolve and liquidate. If the resolution cannot be
approved within 30 business days after the other Party has received the Notice
of Termination, the Party whose appointed directors who do not pass the
resolution will be requested by the other Party in writing to purchase the
equity of the Company that the other Party owns.

 

70.5Pursuant to the equity purchase price stipulated in the preceding
provisions, the base price shall be calculated on the audited net asset price of
the Company at the date of the equity acquisition and the purchase price shall
increase by 20% of the base price.

 

70.6The Party that leads to a stalemate due to failure to perform the
obligations or duties under this Contract cannot notify the other Party to
terminate the Contract in accordance with Article 70.3.

 



 36 

 

 

CHAPTER 32 NEGOTIATION AND RESOLUTION OF DISPUTES

 

Article 71 Negotiation and Resolution of Disputes

 

71.1If there are any disputes arising from or related to the execution,
performance, or termination of this Contract, both Parties shall first settle it
by friendly negotiations. If the Parties cannot settle the dispute by
negotiation within thirty (30) days after the beginning of the negotiation, they
may file an arbitration application with the arbitration institution. At that
time, the arbitration shall be applied with China International Economic and
Trade Arbitration Commission in Beijing City, China, according to the
arbitration rules that are then in effect. The arbitral tribunal will consist of
three arbitrators, who are selected on the basis of the arbitration rules that
are valid at the time. The arbitral award is final and binding on both Parties.

 

71.2Unless otherwise stipulated in the arbitral award, all fees paid for
arbitration costs, attorneys' fees, and business trip expenses for the
realization of the claim shall be borne by the Party who lost the arbitration.

 

71.3In the process of arbitration, except for matters related to arbitration,
both Parties shall continue to perform the provisions of the Contract.

 

CHAPTER 33 NO AGENCY

 

Article 72 No Agency

 

No Party shall be regarded as an agent of the other Party, nor shall the Company
be deemed to be an agent of any Party to sign and execute this Contract.

 

CHAPTER 34 APPLICABLE LAW AND INTO EFFECT

 

Article 73 Applicable law

 

The signing of this Contract and its validity, interpretation, execution and any
dispute arising under this Contract shall be governed by and subject to Chinese
laws.

 

Article 74 Effect

 

This Contract and its annexes take effect on the date of authorized signature
and stamping of both Parties.

 

CHAPTER 35 TRANSFERABILITY

 

Article 75 Transferability

 

This Contract and all of its terms, provisions and conditions shall be binding
on both Parties and their respective successors and the transferees permitted by
both Parties, and the interests shall be applicable to both Parties of this
Contract and the aforementioned persons, except as otherwise provided in this
Contract, neither Party may directly or indirectly by any means transfer its
rights or obligation under this Contract to any third party without the prior
written consent of the other Party.

 



 37 

 

 

CHAPTER 36 MISCELLANEOUS

 

Article 76 Language

 

This Contract is written in Chinese and Japanese. If there is any inconsistency
between Chinese and Japanese, the Chinese version shall prevail. The original
Chinese and Japanese versions of this Contract are in quadruple (4) copies. Each
Party shall retain one (1) copy and the Company shall retain one (1) copy. The
remaining originals shall be submitted to the examination-approval authority for
examination and approval and to the administrative authorities for industry and
commerce for registration.

 

Article 77 Notice

 

77.1Both Parties shall send all notices referred in this Contract to the other
Party's mailing address as follows by post or fax. When notices are delivered to
the other Party by post or sent to by fax, it is deemed as the completion of
notice delivery to the other Party. In addition, when a notice is sent to the
address and FAX number of KYB listed as mailing address of Party B below, it is
deemed to be a notice to Party B.

 

The mailing address of Party A:

Hubei Henglong Automotive System Group Co., Ltd.

Henglong Road, Economic and Technical Development Zone, Jingzhou City, Hubei
Province, PRC

Fax: (86)716-8304756

 

The mailing address of Party B:

KYB Co. Ltd.

2-4-1 World Trade Center Building, Hamamatsu-cho, Minato-ku, Tokyo, Japan

Fax: (81) 3-3435-3527

 

77.2If there is any change of address, fax number, or contact at any time, both
Parties shall notify the other Party in writing in advance.

 

Article 78 Headings

 

The Articles and article headings of this Contract are for convenience of
reference only and do not affect the meaning of the provisions of this Contract.
They should not be take into consideration when interpreting this Contract.

 

Article 79 Entire Agreement

 

Any annex to this Contract is an integral part of this Contract. From the date
of execution of this Contract, this Contract supersedes all previous oral and
written agreements, understandings and undertakings reached by both Parties
regarding the subject matters of this Contract.

 



 38 

 

 

Article 80 Waiver

 

Any delay or failure by any Party to exercise any of its rights under this
Contract or any other related agreements between the Parties shall not be deemed
as a waiver, except in case of any other agreements or other circumstances
stipulated by laws.

 

Article 81 Costs and Expenses

 

Article 82 All costs and expenses in related to the preparation and signing of
this Contract shall be borne by the Party who incurred the costs and expenses.
Any and all costs paid by either Party for approval and/or registration,
pre-operation of the Company shall be reimbursed by the Company after being
approved in writing by both Parties (either Party may not refuse or postpone
such approval without justifiable reasons). The costs of investigation of
whether or not to file a report and filing a declaration under the anti-monopoly
law shall be borne by both Parties according to the proportion of their
investment.

 

If there is any inconsistency between this Contract and the Articles, the
Articles shall be amended based on this Contract, subject to the relevant
Chinese laws. The amendments to the Articles shall be submitted to the
administrative authority for industry and commerce for filing.

 

Article 83 Annex

 

If this Contract is inconsistent with any annex, this Contract shall prevail.

 

Any annex in this Contract is an integral part of this Contract and of equal
legal effect.

 

In this Contract, references to breach of this Contract (including breach of
declarations and warranties) or the obligations and rights stipulated in this
Contract includes breach (including breach of declarations and warranties) of
the annexes or obligations and rights provided in the annexes.

 

Both Parties shall sign Annex I to Annex VII as soon as possible. In addition,
if the Parties to the agreements as the respective Annexes are the Affiliates of
Party A or Party B, Party A and Party B are obliged to cause their respective
Affiliates to sign the agreements promptly. In addition, if a Party to the
agreements in the annexes is the Company, Party A and Party B shall sign the
agreements with the Company immediately after the establishment of the Company,
or cause their respective Affiliates to sign the agreements with the Company.
When the Parties to the agreements in the Annexes are the Affiliates of Party A
or Party B, Party A and Party B shall be obliged to cause their respective
Affiliates comply with the provisions of these agreements.

 

Annex I Capital Contribution Agreement

Annex II (1) Technology Licensing and Support Agreement (Jinzhou Henglong)

Annex II (2) Technology Licensing and Support Agreement (KYB)

Annex III House Tenancy Agreement

Annex IV Equipment Sales Contract

Annex V Staff Placement Plan

Annex VI Current Asset Purchase Agreement

Annex VII Service Contract

 

This Contract is signed by the legal representatives or legally authorized
representatives of both Parties at the date set forth above in Jingzhou City,
Hubei Province, China.

 

(Signature page follows)

 

 

 

 39 

 



 

SIGNATURE

 

Hubei Henglong Automotive System Group Co., Ltd. (stamp)

Name:

Title:

Signature:

 

 

KYB (China) Investment Co., Ltd. (stamp)

Name:

Title:

Signature:

 

 40 



 

 

